Opinion,
Mr. Chief Justice Gordon:
That the policies which constitute the foundation of this suit were, as to the defendant, mere wagers on the life of Elizabeth Bowerman, is from the evidence not a matter ^of doubt, and this being assumed, the only question which remains for determination is the right of the administrator of Elizabeth -Bowerman to recover the proceeds of these policies from Hoke, the assignee of her sons. In the way of this alleged right is the fact, a fact which in the Common Pleas was regarded as insuperable, that these sons, Emanuel Bowerman and William Bowerman, appear in the policies as sole beneficiaries, and they having a direct interest in her life, the insurance as to them was no wager, for there was no infringement of the rule respecting public policy. Their assignments to Hoke and others were good for nothing; neither was the agreement made with Mrs. Bowerman that the policies should be taken out on the percentage plan valid, since no one but those interested in the preservation of her life could acquire valid title to the proceeds of the said policies. But as William and Emanuel were interested to preserve their mother’s life as long as possible, they *384. did acquire such title, and we cannot see how they can now be; deprived of it, or how it can, without their consent, be made-to pass to their mother’s estate.
This point seems to be ruled by two cases which we find reported in 16 W. N. 186 and 189, Wegman v. Smith and Kohr v. Wolf, on which cases the court below seems to have based its judgment in the pending controversy. In the one, Smith and wife insured the life of the latter, and the policy was made payable to the former, and he at once assigned the policy to one Smyser, who in turn assigned to Wegman. These assignees'paid all the fees, dues, and assessments. On the death of the wife the amount due on the assurance was paid by the company to Wegman. Thereupon Smith brought suit against him for the money thus by Mm received, and was allowed to recover. Here, it will be observed, the plaintiff, notwithstanding his assignment, was held to be entitled to the proceeds of the insurance, and the assignment was treated as void and of' no account. It is probable that the whole transaction was a fraud on the’insurance company; but even if so, according to-the other case cited, Kohr v. Wolf, 16 W. N. 189, the defendant could not have availed himself of that fact to defeat the plaintiff’s claim. This case is so strongly in point that we feel justified in making a brief statement of it. Wolf took out three policies on his life, makrng Kohr the beneficiary, to whom, on Wolf’s death, the policies were paid. Kohr had no insurable interest in the assured life. Wolf’s administrator brought suit for the recovery of the money thus paid to him, and on the trial in the court below the defendant offered to prove “that Wolf asked an insurance agent to obtain certain policies on Ms life, promising to make any number of applications that the agent could sell, at the rate of five dollars a thousand, and suggested the defendant as one willing to take some policies; that the defendant agreed to take policies to the amount of six thousand dollars, and that he paid decedent twenty-five dollars for the use of his name, and all subsequent assessments to the society.” Objection was made by the plaintiff to this offer; the objection was sustained, and the court directed a verdict for the plaintiff. On writ of error to tMs court we held the ruling to be correct, for the reason that the defendant could not avail himself of a fraud on the insurance company, and that otherwise he was *385not entitled to hold the proceeds of the insurance as against the estate of the insured.
Now, when we come to apply the principles here established to the case in hand, we find :
(1) That as the insurance companies are not complaining, and did not set up the fraud against them, but without demur paid over the money on the policies, all that part of the evidence which involves the original contracts between the contestant parties, is to be disregarded. Neither is there in this an infringement of public policy, for there is no doubt that a company may insure the aged, sick, or dying; hence, if it. does not set up such insurance as a fraud upon itself, no one else can be allowed so to do.
(2) Fraud being thus put out of the case, that which remains is the question of public policy, and the underlying principle of that policy is that no'one not interested in the life shall have the benefit of the insurance. Public policy, however, stops at this point, for whenever it is found that the beneficiary has a natural or commercial interest to maintain the assured life, that bar disappears. It follows that as Mrs. Bowerman had an insurable interest in her own life, and as Hoke had no such interest, her administrator might recover were there no other obstacle in the way. But as her sons, William and Emanuel, had also such interest there was clearly nothing in their way to take as beneficiaries, and as public policy does not interfere with their rights in the premises it is certain that her estate has nothing on which to maintain suit; if it were allowed to recover it must recover that which belongs to the decedent’s sons.
It is true, that in the procurement of the policies a gross fraud was perpetrated on the insurance companies, but in this Elizabeth Bowerman was not defrauded: all that was done was done with her knowledge and consent, and neither in fact nor intention was she imposed upon. “ She agreed,” says Dr. N. W. Stroub, “ in case the boys could get insurance, that it would not cost them anything; she said they were too poor, they couldn’t afford to pay for the insurance policy; and then I suggested the percentage plan, and she agreed that if it could, be done in that way she was perfectly satisfied.” She, then,, thus consenting that her sons should be her beneficiaries, and. *386the rights of the companies not being involved, we cannot see our way clear to reverse the court below for holding that they, and not the administrator of their mother’s estate, were the only parties who could maintain suit for the money in the defendant’s hands.
The judgment is affirmed.